    Case 1:18-cv-00150-JRH-BKE Document 56 Filed 03/05/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


BILL WISSER,                                     *
                                                 *


        Plaintiff,                               *
                                                 ★


               V,                                *             CV 118-150
                                                 ★


MORRIS VISITOR PUBLICATIONS,                     *
LLC,                                             *


        Defendant.                               *




                                            ORDER




       Before       the    Court       is     Plaintiff's    motion    for    voluntary

dismissal with prejudice.                   (Doc. 55.)    Plaintiff represents that

the Parties have settled and Defendant consents to the dismissal;

thus, the Court finds dismissal proper under Federal Rule of Civil

Procedure 41(a) (2).

       IT IS    THEREFORE     ORDERED         that this    matter   is DISMISSED WITH


PREJUDICE.       The      Clerk   is    directed     to   TERMINATE   all   motions   and


deadlines and CLOSE this case.                 Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

       ORDER ENTERED at Augusta, Georgia, this ^-ifl'^^day of March,
2021.



                                              J. FIANDAL KALL, ^lEF JUDGE
                                              UNITED^/^TATES DISTRICT COURT
                                             'SOUTHERN    DISTRICT OF GEORGIA
